Exhibit 10.1

AGREEMENT

This voluntary agreement concerning my separation of employment from Allison
Transmission, Inc., and related releases and covenants (“Agreement”) is entered
into between Allison Transmission, Inc. (“Allison”) and Michael G. Headly (“I”
“me” or “my”), wherein the parties agree as follows:

1. Definition. Throughout this Agreement, the term “Allison” used alone, shall
encompass the following: (a) Allison Transmission, Inc. and any subsidiary,
parent company, affiliated entity, related entity or division thereof, affiliate
or shareholder; and (b) any current or former officer, director, trustee, agent,
employee, representative, insurer, or employee benefit or welfare program or
plan (including the administrators, trustees, fiduciaries, and insurers of such
program or plan) of an entity referenced in or encompassed by subparagraph 1(a).

2. Consideration. In exchange for me executing (and not revoking) this Agreement
and complying with the other covenants contained herein (including continued
employment through my last day of employment as set out in this Agreement), I
shall receive the following benefits:

 

  (a) The time-based vesting of any of my unvested and outstanding options and
restricted stock granted to me by the Company (collectively, the “Equity
Awards”) shall immediately vest on the Separation Date on a pro-rata basis,
which pro-rata vesting shall be determined by multiplying the number of shares
subject to the Equity Award that were scheduled to vest on the applicable
vesting date following my Separation Date multiplied by a fraction, (i) the
numerator of which is the number of months from the applicable vesting
commencement date of the Equity Award through the Separation Date (rounded up),
and (ii) the denominator of which is the number of months from the applicable
vesting commencement date of the Equity Award through the applicable vesting
date (rounded up). As an example, if 200 restricted shares were granted and
commenced vesting on December 20, 2013 and scheduled to vest based on the
passage of time on December 1, 2016), and my Separation Date was January 30,
2016, then a total of 144 shares will vest on the Separation Date (200 shares
multiplied by 26/36ths or .7222 and rounded to the nearest whole share). The
“vesting commencement date” shall be the grant date of the applicable Equity
Award unless stated otherwise in the Equity Award agreement.

 

  (b)

A pro-rata portion of the restricted stock granted to me on February 19, 2015
pursuant to a Restricted Stock Grant Notice with respect to a maximum of 9,142
shares (the “PSA”) will remain eligible to vest based on the achievement of
performance goals set forth in Section 2.3(a) of the PSA, and will remain
subject to the terms and conditions of the PSA, other than Section 2.3(b). The
maximum amount of pro-rata shares subject to the PSA that will remain eligible
to vest shall be determined by multiplying 9,142 by a fraction, (i) the
numerator of which is the number of months from January 1, 2015 through the
Separation Date (rounded

 

Page 1 of 11



--------------------------------------------------------------------------------

  up), and (ii) the denominator of which is 36 (the “Eligible PSA Shares”). The
target number of Eligible PSA Shares will equal 50% of the Eligible PSA Shares.
Any portion of the PSA shares that are not Eligible PSA Shares on the Separation
Date will be forfeited immediately on the Separation Date and any portion of the
Eligible PSA Shares that do not vest on the Determination Date (as defined in
the PSA) will be forfeited immediately on the Determination Date. For example,
if Allison achieves a TSR (as defined in the PSA) that is at the 25th percentile
of the TSR of the component members of Allison’s Peer Group (as defined in the
PSA) over the performance period that ends on December 31, 2017, then 25% of the
Eligible PSA Shares will vest on the Determination Date.

 

  (c) I will have until the earlier of the expiration date of any vested options
or thirty-six (36) months from my Separation Date to exercise any vested
options, subject to the terms of the applicable Allison equity plan.

 

  (d) A pro-rata portion of the iComp payment I would have received for the year
in which my Separation Date falls, to be paid when iComp payments for that year
are normally paid. I understand and agree that this iComp payment will be based
on the iComp formula, company performance, my target bonus percentage at the
time of my Separation Date, Allison’s normal iComp policies and practices and
the Company’s discretion exercised thereunder. I also understand that the
Company may, at its sole discretion, choose not to fund an iComp plan or
exercise discretion in funding an iComp plan, and I will not receive a payment
if the plan is not funded or my payment may be modified if the Company exercises
its discretion in funding an iComp plan.

The actions by Allison in this Paragraph 2 reflect consideration provided to me
over and above anything of value to which I am already entitled. For the
avoidance of doubt, no portion of my Equity Awards that are subject to
performance based vesting, if any, will be accelerated pursuant to this
Section 2.

Any benefit provided to me in Paragraph 2 shall be subject to all appropriate
taxes, deductions and withholdings. In accelerating the vesting of equity as
specified in this Agreement, Allison makes no representation as to the tax
consequences or liability arising from this action including, without
limitation, under Section 409A of the Internal Revenue Code of 1986, as amended.
Moreover, the parties understand and agree that my tax consequences and/or
liability arising from such payments shall be my sole responsibility. To this
extent, I acknowledge and agree that I will pay any and all income tax which may
be determined to be due by me in connection with the actions described in this
Paragraph 2. I also agree to indemnify Allison for any and all tax liability
(including, but not limited to, fines, penalties, interest, and costs and
expenses, including attorneys’ fees) incurred by me arising from or relating to
the payments described in this Paragraph 2 and/or imposed on Allison by the
Internal Revenue Service or any other taxing agency or tribunal as a result of
my failure to timely pay taxes.

 

Page 2 of 11



--------------------------------------------------------------------------------

3. Employment. My last day of employment shall be March 31, 2016 (the
“Separation Date”) and my retirement shall be effective April 1, 2016 (the
“Retirement Date”). Because I am receiving benefits under this Agreement, I
acknowledge and agree that I will not apply for reemployment with Allison.

4. My Continued Support. I agree that, during and after my employment, I will:
(a) lend my full support to and assist with the transition of my duties and any
associated restructuring of the business; (b) cooperate and make myself
reasonably available to Allison personnel in the event my assistance is needed
to locate, understand, or clarify work previously performed by me or to assist
with other work-related issues relating to my employment; (c) cooperate, assist,
and make myself reasonably available to Allison personnel or Allison agents on
an as-needed basis in order to respond to, defend, or address any issues or
claims deemed important to Allison or to respond to, defend, or address any
complaint or claim filed, or any issue raised, by any person or entity who has
sued Allison or that does business with Allison or is associated with Allison in
any way; (d) provide truthful and accurate sworn testimony in the form of
deposition, affidavit, and/or court testimony if requested by Allison. Allison
will strive to keep the need for assistance after my Separation Date to a
minimum, and will of course reimburse me for reasonable out-of-pocket expenses
incurred as a result of my assistance, unless such remuneration would be
inappropriate or otherwise prohibited under existing law.

5. Non-Disparagement and Public Service. I agree that: (a) I will not serve on,
consult, or advise, any technology board, company board, committee or forum that
is in any way related to the industries that Allison serves, or in which
Allison’s business, technology or products are used, discussed or disclosed,
unless approved in writing by Allison; (b) I will not make any statements or
representations that disparage, demean, or impugn Allison, including its
technology and products, including without limitation any statements impugning
the personal or professional character of any director, officer, or employee for
Allison, or encourage or assist others to make any such statements or
representations; (c) I will not or participate in public speeches or forums
(including forums in which I may make anonymous or pseudonymous statements) that
disparage, demean, or impugn Allison, its personnel, or its technology and
products; (d) I will not take any position in any venue or format that is
contrary to Allison’s claims and position concerning its technology and
products, and I will support Allison’s claims and position on its technology and
products if asked and choose to respond; and (e) I will not directly or
indirectly seek to cause any person or organization to discontinue or limit
their current relationship with Allison. I agree that the terms and requirements
in this Paragraph are reasonably necessary to protect the legitimate business
interests of Allison.

6. Use and Disclosure of Allison Confidential Information. I agree that: (a) I
will not use or disclose confidential, sensitive, or proprietary information
concerning Allison obtained by me during my employment, or as a result of my
position, with Allison. For purposes of this Agreement, “confidential
information” includes, without limitation, all materials and information
(whether written or not) about Allison’s current or former employees (including
their compensation, benefits, or other personnel or personal information),
contracts, business plans, customers, suppliers, products, services, pricing,
promotions, processes, research, finances, purchasing, sales, marketing,
accounting, costs, improvements, discoveries, technology, software, business
methods, formulae, inventions, quality, internal communications, production,
output, profit margins, and/or any other aspect of Allison’s business or
operations

 

Page 3 of 11



--------------------------------------------------------------------------------

which are not generally known by the public at large and/or which provide
Allison with a competitive advantage. The commitments in this paragraph are in
addition to and shall not void or detract from my commitments in any other
confidentiality agreements I have executed with Allison.

7. Limited Non-Competition and Non-Solicitation. As Senior Vice President,
Global Marketing Sales and Services, I have broad knowledge of sensitive
competitive information concerning Allison’s entire business. From the date this
Agreement is signed through eighteen months from my Separation Date, I shall
not:

 

  (a) Anywhere in the world where Allison sales or operates;

 

  (b) Directly or indirectly own (excluding securities held in a mutual fund and
any holdings of less than 2% of the total issue), manage, finance, operate,
control or participate in ownership, management, or operation of, be on the
board of, or act in a competitive capacity as an agent or consultant of, or be
employed in a competitive capacity with, any entity or business:

 

  (i) engaged in the design, manufacture, sale or service of medium or heavy
duty commercial or military transmissions of any type;

 

  (ii) that purchases transmissions from or builds vehicles using transmissions
manufactured by any business described in (x) above; or

 

  (iii) that supplies parts, materials or services to any business described in
(x) above.

 

  (c) Assist in the research and development of products or services:

 

  (i) where such research and development would be aided by the trade secret,
confidential and/or proprietary information learned in the course of my
employment with Allison; or

 

  (ii) which compete with Allison products and services.

 

  (d) I further agree that I will not in a competitive capacity, on behalf of
any person or entity other than Allison, Inc. directly or indirectly:

 

  (i) solicit, divert (or attempt to solicit or divert) or accept business from
any customer of Allison, Inc. with whom I have had contact (either directly or
indirectly) or over which I was responsible during the last two years of my
employment, or about whom I obtained trade secret, confidential and/or
proprietary information; or

 

  (ii)

solicit, divert (or attempt to solicit or divert) or accept business from any
identified prospective customer of Allison, Inc. with

 

Page 4 of 11



--------------------------------------------------------------------------------

  whom I have had contact (either directly or indirectly) or over which I was
responsible during my last year of employment, or about whom I obtained trade
secret, confidential and/or proprietary information.

 

  (e) I also agree that I will not directly or indirectly encourage, solicit,
induce, or attempt to encourage, solicit or induce any employee, agent or
representative of Allison to leave his/her employment (or terminate his/her
relationship) with Allison (or devote less than full time efforts to that
business), and I will not directly or indirectly hire or attempt to hire, for
any competitive or other position with any competitor or other business, any
person who is an employee, agent or representative of Allison (or who has been
an employee, agent or representative of Allison at any time within the preceding
180 days).

8. Company and Personal Property. I affirm that, on or before my Separation
Date, I will return all items requested by Allison, which may include, but are
not limited to, my identification badge and any other access cards, company
equipment, documents, memoranda, records, files, notes, usb drives and other
storage media, portable hard drives, credit cards, keys, computers, and any
other matter or materials (from whatever source, including information
electronically stored) that is the property of, or that was purchased or
provided by, Allison, including any copies of the foregoing. I agree not to
remove any Allison documents, information or property from Allison, or retain
any duplicates, copies or excerpts thereof, and shall immediately return any
such material in the event I discover I am in possession of such material.

9. Inventions. I acknowledge that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to Allison’s actual
or anticipated business, research and development for existing or future
products or services and which are conceived, developed, contributed to, made or
reduced to practice by me (either solely or jointly with others) while employed
by Allison (“Work Product”) belongs to Allison and I hereby assign, and agree to
assign, all Work Product to Allison. I further agree to perform all acts
necessary or desirable by Allison to permit and assist Allison in obtaining and
enforcing patents, copyrights, trade secrets or other intellectual property
rights with respect to such inventions or Work Product in any and all countries.
I further irrevocably designate and appoint Allison and its duly authorized
officers and agents as my agent and attorney-in-fact to act for me and in my
name and stead, to execute and file any applications or related filings and do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, trade secret rights or other intellectual property rights
with respect to any inventions or Work Product with the same legal force and
effect as if executed by me.

10. Confidentiality. To the extent this Agreement is not publicly available, I
agree to keep the terms of this Agreement and the fact of its existence
confidential and will not disclose any information concerning it to anyone
except my immediate family, tax advisor, legal counsel, or anyone required by
law to know the contents of the Agreement, provided that I inform any of these
specified persons that I am bound by a confidentiality covenant and that the
person is not to disclose any information concerning the Agreement.

 

Page 5 of 11



--------------------------------------------------------------------------------

11. General Release and Waiver. I (for me, my agents, assigns, heirs, executors,
and administrators) release and discharge Allison from any claim, demand,
action, or cause of action, known or unknown, which arose at any time from the
beginning of time to the date I execute this Agreement, and waive all claims
against Allison, including but not limited to all claims relating to, arising
out of, or in any way connected with Employee’s interactions with Allison and/or
my employment with Allison, the cessation of employment, or the compensation or
benefits payable in connection with that employment or the cessation of that
employment, including (without limitation) any claim, demand, action, or cause
of action, including claims for attorneys’ fees, based on but not limited to:
(a) Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e),
et seq.; (b) The Americans With Disabilities Act, as amended, 42 U.S.C. § 12101,
et seq.; (c) The Equal Pay Act, as amended, 29 U.S.C. § 206, et seq.; (d) The
Lilly Ledbetter Fair Pay Act of 2009; (e) The Family and Medical Leave Act of
1993, 29 U.S.C. § 2601, et seq.; (f) the National Labor Relations Act, 29 U.S.C.
§ 151, et seq.; (g) The Employee Retirement Income Security Act, as amended, 29
U.S.C. § 1001 et seq.; (h) The Fair Credit Reporting Act, as amended, 15 U.S.C.
§ 1681 et seq.; (i) The Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.;
(j) The Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq.;
(k) any agreement, representation, promise, understanding, policy, practice, or
potential entitlement (regardless of the source); (l) past or future wages,
severance, compensation, vacation pay, benefits, bonuses, commissions, fringe
benefits, or other forms of consideration, payment, or remuneration, except for
claims to enforce payment of those sums explicitly identified in Paragraph 2;
(m) The Indiana Civil Rights Law, Ind. Code 22-9-1, et seq.; and (n) any wage
law including, without limitation, The Indiana Wage Payment and Wage Claims
Acts, Ind. Code 22-2-5-2, 22-2-2-4, 22-2-5-9, 22-2-9-1, et seq. I further agree
to release and discharge Allison and waive all claims related to any other
federal, state, or local law, whether arising or emanating from statute,
executive order, regulation, code, common law, or other source, including, but
not limited to, all actions sounding in tort, contract, and/or any doctrine of
good faith and fair dealing. I also confirm that there are currently no claims
against Allison for unpaid benefits, wages, or other payments (other than
possible retirement or pension benefits, the eligibility and payment of which
are governed by the applicable plans, and the deferred compensation benefits for
which I may be eligible). Notwithstanding the foregoing, this Agreement is not
intended to operate as a waiver of any retirement or pension benefits that are
vested, the eligibility and entitlement to which shall be governed by the terms
of the applicable plan. This Agreement also does not operate as a waiver of, or
otherwise affect, any vested benefits I may have pursuant to the deferred
compensation plan. Moreover, nothing in this Paragraph or Agreement shall be
interpreted to waive or extinguish any rights which – by express and unequivocal
terms of law – may not under any circumstances be waived or extinguished or
prevent me from seeking unemployment benefits pursuant to applicable law.

12. Covenant Not to Sue. I agree that I will never sue or file a lawsuit or
administrative claim against Allison including, without limitation, any lawsuit
concerning or in any way related to my employment with Allison, the termination
of that employment, the compensation or benefits payable in connection with my
employment, or any other interaction or relationship with Allison, and that no
such suit is currently pending. Should I violate any aspect of this Paragraph, I
agree that any suit shall be null and void, and must be summarily dismissed or
withdrawn. I also agree that if a claim or charge of any kind should be raised,
brought, or filed in my name or on my behalf, I waive any right to, and agree
not to take, any resulting award. This Paragraph and this Agreement shall not
operate to waive or bar any claim which – by

 

Page 6 of 11



--------------------------------------------------------------------------------

express and unequivocal terms of law – may not under any circumstances be waived
or barred. Moreover, this Agreement shall not operate to waive rights or claims
under the ADEA if those rights or claims arise after the date I sign this
Agreement, nor preclude me from challenging the validity of the Agreement under
the ADEA. This Paragraph also shall not preclude me from enforcing the terms of
this Agreement or enforcing any rights I may have pursuant to the any pension,
deferred compensation or retirement plan from which I have vested benefits.

13. Early Termination of My Employment. Nothing in this Agreement is intended to
alter my existing at-will employment relationship, meaning that the employment
relationship can be terminated by me or Allison Transmission prior to the last
date of employment as set out in this Paragraph for any or no reason, with or
without notice. If, prior to my last date of employment as set out in this
Agreement, I terminate my employment for any reason, or Allison terminates my
employment for Cause, I will forfeit the benefits provided in Paragraph 2 of
this agreement, except $5,000 of any iComp payment I may be due, which shall
constitute consideration for my commitments in this Agreement. “Cause” means
(i) an intentional act of fraud, embezzlement, theft or any other material
violation of law; (ii) breach of my obligations under this Agreement; (iii) the
willful and continued failure to substantially perform my duties for Allison
(other than as a result of incapacity due to physical or mental illness); or
(iv) willful conduct by me that is demonstrably and materially injurious to
Allison, monetarily or otherwise. For the avoidance of doubt, failure to meet
performance standards or objectives, by itself, does not constitute “Cause”.

14. Severability. The parties expressly agree that the terms of this Agreement
are reasonable and enforceable. Moreover, the provisions of this Agreement are
severable, and the invalidity of any one or more provisions shall not affect or
limit the enforceability of the remaining provisions. In the unlikely event that
a court of competent jurisdiction determines that any of the terms, provisions,
or covenants contained in this Agreement are unreasonable or unenforceable, the
court shall limit the application of such term, provision, or covenant, or
modify any such term, provision, or covenant, and proceed to enforce the
Agreement as so limited or modified, to the maximum extent permitted by law.

15. Applicable Law and Venue. This Agreement shall be interpreted, enforced, and
governed under the laws of Indiana. Any action arising from or related to this
Agreement shall be litigated exclusively in a state or federal court located in
Marion County, Indiana and I waive any defenses to this jurisdiction and venue.

16. Conditions and Remedies. Should I ever breach any provision or obligation
under this Agreement, the parties agree that the range of remedies includes, but
is not limited to the following:

 

  (a) I shall forego and no longer be entitled to the benefits promised in
Paragraph 2.

 

  (b) I shall pay Allison’s defense costs, expenses, and reasonable attorneys’
fees if a court of competent jurisdiction finds that I have breached this
Agreement.

 

Page 7 of 11



--------------------------------------------------------------------------------

  (c) If a court of competent jurisdiction finds that I have breached this
Agreement, I shall reimburse Allison via certified check for the value of
anything provided by Allison, Inc. pursuant to Paragraph 2, save $1000. In the
event this reimbursement provision is triggered, I agree that the remaining
provisions of the Agreement shall remain in full force and effect.

 

  (d) A violation of this Agreement would cause irreparable harm to Allison but
in an amount incapable of precise determination. Should I violate this
Agreement, Allison shall be entitled to injunctive relief in addition to any
other available remedy or form of legal and equitable relief.

Nothing in this Paragraph is intended to limit or restrict any other rights or
remedies Allison may have by virtue of this Agreement or otherwise.

17. Application. This Agreement shall apply to me, as well as to my heirs,
executors, administrators, assigns, and successors. This Agreement also shall
apply to, and inure to the benefit of, Allison, the predecessors, successors,
and assigns of Allison, and each past, present, or future employee, agent,
representative, officer, or director of Allison.

18. Disclaimer of Liability. This Agreement shall not be construed as an
admission of liability or wrong-doing by either party but is entered into in an
effort to provide me with a severance package and organize an orderly transition
of my duties.

19. Effective Date. This Agreement may only be accepted during the 21-day period
after I receive this Agreement. In the event I sign this Agreement within the
twenty-one (21) days following receipt, I shall have an additional seven
(7) days to revoke the Agreement (with any revocation needing to be mailed,
e-mailed or faxed to the attention of General Counsel, Legal Department, One
Allison Way, Indianapolis, Indiana 46222 (e-mail:
eric.scroggins@allisontransmission.com; fax: 317-242-5759)). This Agreement
shall not become effective, and none of the benefits set forth in this Agreement
will become due, until after the Effective Date of this Agreement (the
“Effective Date” being the first day after the seven (7)-day revocation period
has expired without revocation being exercised).

20. Complete Agreement. This Agreement sets forth the complete agreement between
the parties relating to any and all payments or obligations owed or potentially
owed to me by Allison and to the other subjects identified herein. I acknowledge
and agree that, in executing this Agreement, I do not rely upon and have not
relied upon any representations or statements not set forth herein made by
Allison with regard to the subject matter, basis, or effect of this Agreement,
the benefits to which I am or may be entitled, or any other matter.
Notwithstanding the foregoing, nothing in this Agreement is intended to or shall
limit, supersede, nullify, or affect any other duty or responsibility I may have
or owe to Allison by virtue of any separate agreement or obligation.

21. Reaffirmation Of Release and My Other Covenants Upon Separation.
Notwithstanding any other provision of this Agreement, receipt of money or
benefits pursuant to Paragraph 2 are conditioned upon me first signing the
attached Reaffirmation of Release and

 

Page 8 of 11



--------------------------------------------------------------------------------

Other Covenants clause (the “Reaffirmation Clause”) and the passage of the
“Reaffirmation Effective Date,” as defined in the Reaffirmation Clause.

[Remainder of Page Intentionally Left Blank]

 

Page 9 of 11



--------------------------------------------------------------------------------

Knowledge and Understanding

I acknowledge that: (a) I received this Agreement on December 17, 2015; (b) I
have been and hereby am advised to consult with an attorney prior to executing
this Agreement and I have been given a reasonable amount of time within which to
consult with an attorney; (c) I have been given a period of twenty-one (21) days
within which to consider this Agreement; (d) I have availed myself of all
opportunities I deemed necessary to make a knowing, voluntary, and fully
informed decision; (e) I have signed this Agreement free of duress or coercion;
and (f) I am fully aware of my rights, and have carefully read and fully
understand all provisions of this Agreement before signing.

 

AGREED TO BY:           Allison Transmission, Inc.  

/s/ Michael G. Headly

   

/s/ Eric C. Scroggins

  Signature     Signature  

Michael G. Headly

   

Eric C. Scroggins

 

Printed Name

    Printed Name  

December 17, 2015

   

December 17, 2015

  Dated:     Dated:  

 

Page 10 of 11



--------------------------------------------------------------------------------

REAFFIRMATION OF RELEASE & OTHER COVENANTS

I agree that in partial consideration for receipt of the benefits described in
Paragraph 2 of the Agreement, I – as of the date on which I sign this
Reaffirmation Clause — reaffirm and recommit to my covenants, promises, and
obligations under the Agreement above as if fully and independently restated
herein. I also:

 

(a) Agree that I have again been (and am hereby) advised to consult with an
attorney prior to executing this Reaffirmation Clause, that I have been given a
period of twenty-one (21) days within which to consider this Reaffirmation
Clause (including all which it entails and encompasses);

 

(b) Agree that this Reaffirmation Clause may only be signed during the
twenty-one (21) day period after my Retirement Date. In the event I sign the
Reaffirmation Clause within the prescribed twenty-one (21) day period, I shall
have an additional seven (7) days after signature to revoke it, with any
revocation needing to be delivered according to Paragraph 19 of the Agreement.
Accordingly, the benefits provided as consideration for this Reaffirmation
Clause shall not become due or payable until after the Reaffirmation Effective
Date (with “Reaffirmation Effective Date” defined to mean the first day after
the 7-day revocation period has expired without revocation being exercised).

REAFFIRMATION CLAUSE AGREED TO BY:

 

    Allison  

 

   

 

  Signature     Signature  

 

   

 

  Michael G. Headly     Printed Name  

 

   

 

  Dated:     Dated:  

 

Page 11 of 11